 1
 2
 3
 4
 5
 6
 7
 8
                             UNITED STATES DISTRICT COURT
 9                FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   NORTHFIELD INSURANCE                    CASE NO.: 1:19-cv-00897-LJO-SKO
                                             Hon. Lawrence J. O’Neill
     COMPANY, an Iowa corporation,
12
                                             ORDER GRATING STIPULATION
13              Plaintiff,                   TO SET ASIDE DEFAULT OF (1)
                                             SANDY’S PLACE, LLC; (2) SANDY
          v.                                 G. SELF; and (3) OLEN SELF
14
15   SANDY’S PLACE, LLC, a California        (Doc. 10)
     limited liability company; SANDY G.
16
     SELF, an individual; OLEN SELF, an
17   individual; MONICO ALEJANDREZ,
18   an individual; RUDY GALLEGOS, JR.,
     an individual; and DOES 1 through 10,
19   Inclusive,
20              Defendants.
21
22
23
24
25
26
27
28

                      ORDER ON STIPULATION TO SET ASIDE DEFAULT
 1            The Court, having considered the parties Stipulation to set aside the default of
 2   defendants Sandy’s Place, LLC, Sandy G. Self, and Olen Self (the “Sandy’s Place
 3   Defaulting Defendants”) (Doc. 10), and finding good cause therein, hereby orders as
 4   follows:
 5            1.      The default entered against the Sandy’s Place Defaulting Defendants is
 6            hereby SET ASIDE.
 7            2.      The Sandy’s Place Defaulting Defendants’ Answer shall be filed within
 8            five (5) court days of the filing of this order.
 9
     IT IS SO ORDERED.
10
11   Dated:        September 30, 2019                            /s/   Sheila K. Oberto   .
                                                     UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             1
                           ORDER ON STIPULATION TO SET ASIDE DEFAULT
